EXHIBIT 10.6

AMENDMENT NO. 3

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 26, 2014 among POTBELLY SANDWICH WORKS, LLC, an Illinois limited
liability company (“Borrower”), the other Loan Parties (as such term is defined
in the Credit Agreement), the financial institutions listed on the signature
pages hereto as lenders (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement dated as of September 21, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Loan Parties desire to amend the Credit Agreement as set forth
herein, and the Administrative Agent and the Lenders are willing to do so on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Terms defined in the Credit Agreement that are used herein shall
have the same meanings as are set forth in the Credit Agreement for such terms
unless otherwise defined herein.

2. Amendment to Credit Agreement. Upon the occurrence of the Effective Time (as
hereinafter defined):

(a) The defined term “Distribution Conditions” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Distribution Conditions” means, with respect to any Restricted Payment, (a) no
Default or Event of Default has occurred and is continuing or would occur as a
result of the making of such Restricted Payment, as applicable, (b) the Borrower
is in compliance with the financial covenants set forth in Section 6.13 for the
Computation Period ending on the last day of the last period in respect of which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
as applicable, determined on a pro forma basis (so that there shall be included
as additional Total Funded Indebtedness an amount equal to the sum of the
aggregate amount of such Restricted Payment to the extent that the same results
in an increase in the outstanding Secured Obligations), and (c) the
Administrative Agent shall have received a certificate from an Authorized



--------------------------------------------------------------------------------

Representative of the Borrower not less than three (3) Business Days prior to
the date of such Restricted Payment, as applicable, certifying that the
foregoing conditions have been satisfied and providing calculations supporting
such certification, all in form and substance satisfactory to the Administrative
Agent; provided, however, with respect to any Restricted Payment made during the
period beginning on July 31, 2014 and ending on September 5, 2014, such
certificate and calculations may be provided subsequent to such Restricted
Payment but not later than 60 days after such Restricted Payment.

(b) Clause (v) of Section 6.08(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(v) so long as the Distribution Conditions have been satisfied (as determined by
the Administrative Agent in its reasonable discretion) at the time of, and with
respect to, any Restricted Payment not otherwise permitted by the foregoing
clauses (i) through (iv), the Borrower may make such Restricted Payment to
Holdings and Holdings may make (x) a one-time special dividend in the amount of
up to $55,000,000 out of the net proceeds of the initial Public Offering of
Holdings, provided that such dividend shall be permitted only if the net cash
proceeds received by Holdings from the initial Public Offering of Holdings are
at least $65,000,000, and (y) such Restricted Payment to holders of Equity
Interests in Holdings in an aggregate amount (but excluding from such amount the
amount of the special dividend referred to in the preceding clause (x)) not to
exceed (I) $35,000,000 in any trailing twelve month period ending on the date
such Restricted Payment is made, or (II) $40,000,000 after the date hereof,

(c) The following is added to Section 10 of the Credit Agreement as a new
Section 10.12 thereof:

10.12 Liability for Swap Obligations. No Loan Guarantor hereunder shall be
deemed to be a guarantor of any Swap Obligations if such Loan Guarantor is not
an “Eligible Contract Participant” as defined in § 1(a)(18) of the Commodity
Exchange Act and the applicable rules issued by the Commodity Futures Trading
Commission and/or the Securities and Exchange Commission (collectively, and as
now or hereafter in effect, “the ECP Rules”) to the extent that the providing of
such guaranty by such Loan Guarantor would violate the ECP Rules or any other
applicable law or regulation.

3. Conditions. When each of the following conditions has been completely
satisfied as determined by the Administrative Agent in its reasonable
discretion, the amendments set forth in Section 2 of this Amendment shall become
effective (the time of such satisfaction being hereinafter referred to as the
“Effective Time;” the Effective Time shall be deemed to occur on the date of
this Amendment (the “Effective Date”) unless the Administrative Agent provides
written notice to the contrary to the Loan Parties):

 

-2-



--------------------------------------------------------------------------------

(a) Documents. The Administrative Agent shall have received each of the
following agreements, instruments and other documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent:

(i) this Amendment duly executed and delivered by the Loan Parties, the Lenders
and the Administrative Agent; and

(ii) such other documents, agreements, instruments, certificates, opinions and
other items as the Administrative Agent may reasonably request in connection
with this Amendment.

(b) Representations and Warranties; No Default. As of the date hereof (and, if
different, also as of the Effective Date): (a) the representations and
warranties contained herein, in the Credit Agreement and in each other Loan
Document shall be true and correct in all material respects (both immediately
before and after giving effect to consummation of the transactions contemplated
hereby), except to the extent any such representation and warranty expressly
refers to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date; and (b) no
Default or Event of Default shall exist.

(c) Proceedings. All resolutions, consents and other corporate or limited
liability company proceedings taken or to be taken in connection with the
transactions contemplated hereby, and all agreements, instruments, certificates
and other documents relating thereto, shall be in form and substance
satisfactory to the Administrative Agent, as determined in its sole and absolute
discretion, and shall be in full force and effect.

(d) Fees. All out-of-pocket expenses required to be paid to the Administrative
Agent’s special counsel on or prior to the Effective Date shall have been paid
in full.

4. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants that: (a) the execution and delivery by such Loan Party
of this Amendment, each other document, instrument and agreement to be executed
and delivered by such Loan Party in connection herewith (this Amendment and such
other documents, instruments and agreements are referred to herein,
collectively, as the “Amendment Documents”) and the Credit Agreement (as amended
hereby) and the performance of such Loan Party’s obligations hereunder and
thereunder: (i) are within the corporate or limited liability company powers of
such Loan Party, (ii) are duly authorized by the board of directors or managers
of such Loan Party, and, if necessary, the shareholders or members of such Loan
Party, (iii) are not in contravention of the terms of such Loan Party’s articles
or certificate of incorporation or formation, by-laws, operating, management or
partnership agreement or other organizational documents, (iv) are not in
contravention of the terms of the provisions of any indenture, instrument or
agreement to which such Loan Party is a party or is subject, or by which it, or
its property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
property of such Loan Party pursuant to the terms of any such indenture,
instrument or agreement (other than Liens in favor of the Administrative Agent,
for the benefit of itself and the Lenders, under the Security Agreement and any
other Permitted Encumbrances), (v) do not contravene any law, rule, regulation,
order,

 

-3-



--------------------------------------------------------------------------------

writ, judgment, injunction, decree or award binding on such Loan Party; and
(vi) do not require any order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof; (b) each of this Amendment and the other
Amendment Documents has been duly executed and delivered by such Loan Party and
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by applicable bankruptcy, reorganization, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and except as limited
by general principles of equity; (c) the Credit Agreement, and each other Loan
Document, after giving effect hereto, constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles; (d) as of the date hereof,
and (after giving effect hereto and consummation of the transactions
contemplated hereby) as of the Effective Date, there exists no Default or Event
of Default; (e) no Domestic Subsidiaries have been formed or acquired after
September 21, 2012 (except for Permitted J/Vs, if any), and (f) all conditions
set forth in Section 3 of this Amendment have been satisfied in full (provided
that no representation or warranty is made as to the Administrative Agent’s or
any Lender’s acceptance or satisfaction with any matter). All representations
and warranties contained in this Amendment shall survive the execution and
delivery of this Amendment.

5. Consent of Loan Guarantor. Each Loan Party (other than Borrower), in its
capacity as a Loan Guarantor under Article X of the Credit Agreement, hereby
consents to this Amendment and the amendments contained herein and confirms and
agrees that, notwithstanding this Amendment and the effectiveness of the
amendments contained herein, the Loan Guaranty is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects
notwithstanding the terms of this Amendment or any other amendment to the Credit
Agreement. Nothing herein is intended or shall be deemed to limit the
Administrative Agent’s or any Lender’s rights under the Loan Guaranty to take
actions without the consent of any Loan Guarantor.

6. Reference to/Effect on the Credit Agreement, Etc.

(a) On and after the Effective Date: (i) each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import
shall mean and be a reference to the Credit Agreement, as amended hereby, and
(ii) each reference to the Credit Agreement in all other Loan Documents shall
mean and be a reference to the Credit Agreement, as amended hereby.

(b) Except as otherwise provided herein, the Credit Agreement, all other Loan
Documents, all covenants, representations and warranties made therein, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
reaffirmed, ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not (i) except as specifically stated herein, amend
the Credit

 

-4-



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (ii) operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender, or (iii) constitute a
waiver of, or consent to any departure from, any provision of the Credit
Agreement or any other Loan Document or any other documents, instruments and
agreements executed or delivered in connection therewith.

(d) Each Loan Party acknowledges and agrees that: (i) as of the date hereof
(and, if different, also as of the Effective Date), such Loan Party has no
defenses, claims or set-offs to the payment of the Secured Obligations or to the
enforcement of the Secured Obligations, the Credit Agreement or any of the other
Loan Documents; and (ii) the Liens granted to the Administrative Agent, for the
benefit of itself and the Lenders, by such Loan Party are and remain valid
perfected Liens in the assets of such Loan Party securing the payment and
performance of the Secured Obligations.

(e) This Amendment and the other Amendment Documents shall each be deemed a Loan
Document for the purposes of the Credit Agreement.

7. Miscellaneous.

(a) Choice of Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq., but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

(b) Severability. Any provision of any Amendment Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(c) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER AMENDMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(d) Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

 

-5-



--------------------------------------------------------------------------------

(e) Counterparts. This Amendment may be executed and accepted in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[signature page(s) follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 3 to Credit Agreement has been duly
executed as of the day and year first above written.

 

LOAN PARTIES:

 

POTBELLY SANDWICH WORKS, LLC

By: /s/ Charles Talbot

Name: Charles Talbot

Title: Chief Financial Officer

POTBELLY CORPORATION By: /s/ Charles Talbot

Name: Charles Talbot

Title: Chief Financial Officer

POTBELLY ILLINOIS, INC. By: /s/ Charles Talbot

Name: Charles Talbot

Title: Chief Financial Officer



--------------------------------------------------------------------------------

POTBELLY FRANCHISING, LLC

 

PSW NORTH BRIDGE, LLC

PSW NAPERVILLE, LLC

POTBELLY SANDWICH WORKS DC-1, LLC

PSW 55 WEST MONROE, LLC

PSW WEST JACKSON, LLC

PSW 555 TWELFTH STREET, LLC

PSW WEST JACKSON, LLC

PSW OLD ORCHARD, LLC

PSW ROCKVILLE CENTER, LLC

PSW GENEVA IL, LLC

PSW LINCOLNSHIRE, LLC

PSW IC, LLC

PSW CLARK, LLC

PSW NYAVE, LLC

PSW DC ACQUISITION LLC

PSW PBD ACQUISITION LLC

 

By: Potbelly Illinois, Inc., as Manager

By: /s/ Charles Talbot

Name: Charles Talbot

Title: Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually as a Lender, and as Administrative
Agent, Issuing Bank and Swingline Lender By: /s/ Jonathan M. Deck

Name: Jonathan M. Deck

Title: Authorized Officer